Citation Nr: 9928965	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  97-21 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a fungus infection of 
the feet and the ears.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1942 
to December 1945.

This matter comes from the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 1996 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the benefit sought on 
appeal.  


FINDING OF FACT

There is no competent medical evidence of a nexus between a 
claimed current fungal infection of the feet and ears and any 
incident of the veteran's active military service. 


CONCLUSION OF LAW

The veteran has not presented evidence of a well grounded 
claim for service connection for a fungus infection of the 
feet and the ears.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the veteran's claim that he 
currently has a fungal infection of the feet and ears, which 
is related to his active military service.  As a preliminary 
matter, the Board notes that this matter was previously 
before the Board and remanded in September 1998, in order to 
schedule the veteran for a hearing before a Member of the 
Board, as he had requested.  That hearing was held in June 
1999.  The Board further notes that in August 1999, 
additional medical evidence in support of this appeal was 
submitted to the BVA, along with a waiver of consideration of 
the evidence by the RO.  See 38 C.F.R. § 20.1304(c).  As 
such, the Board may proceed with this appeal. 

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  See 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  In 
reviewing any claim for service connection, however, the 
initial question is whether the claim is well grounded.  The 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a); Robinette 
v. Brown, 8 Vet. App. 69, 73 (1995).  A well grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). 

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Epps v. Gober, 126 F. 3d 
1464, 1468 (1997). 

Alternatively, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has indicated that a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court held 
that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period and that the veteran still has 
such condition.  See Savage, 10 Vet. App. at 498.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded "if the condition 
is observed during service or any applicable presumption 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology."  Id.  

As a preliminary matter, the Board notes that the National 
Personnel Records Center (NPRC) indicated in a February 1996 
response that there were no service medical records available 
for the veteran, as they were most likely destroyed by a 1973 
fire at the NPRC.  Nevertheless, as is noted below, the 
possible absence of any service records does not prevent the 
Board from rendering an equitable determination with respect 
to the claim on appeal.

The veteran's service separation examination report, dated in 
December 1945, is negative for any evidence of a fungus of 
the feet and/or ears.  

In October 1997, the veteran testified before a hearing 
officer at the RO that while in service, he was treated in 
the Philippines for a fungus.  He also stated that this 
condition continued after he was separated from military 
service.  He indicated that he was treated at a VA medical 
center, and by family doctor, although the records were not 
available from the family doctor.  Following that hearing, a 
search was made for the veteran's records at the VA hospital 
where he claimed he was treated; however, that search had 
negative results.  

In June 1999, the veteran appeared at a hearing before the 
undersigned Member of the Board.  The veteran indicated that 
during his active service, he developed an ear infection, for 
which he sought treatment on several occasions.  He also 
indicated that he sought treatment shortly following service 
separation, but that those medical records were not 
available, as the treating physician had passed away.  The 
veteran denied having a fungus condition before service. 

Following the June 1999 hearing, the veteran submitted a 
private medical statement from Mark F. Hartley, M.D., who 
indicated that he treated the veteran off and on during the 
1953-1974 period.  Dr. Hartley stated that the veteran had 
contacted a fungus infection while in the jungle of the 
Pacific, known as "jungle rot."  Dr. Hartley further 
indicated that the veteran's fungus was not curable, but 
could be controlled somewhat.  He stated that the veteran had 
a fungus infection of both feet, face, and ears.  The doctor 
also opined that "this fungus infection is definitely a 
continuation of the 'jungle rot' he contracted while in 
service."

The Board has thoroughly reviewed the record, as summarized 
above.  However, the Board finds that the veteran's claim for 
service connection for a fungal infection of the feet and the 
ears must be denied as not well grounded.  In that regard, 
the Board notes that there is no competent medical evidence 
of record of a current diagnosis of a fungal infection of the 
feet and ears, which is an essential element for establishing 
service connection.  See Epps, 126 F. 3d at 1468.  The Board 
does not dispute the veracity of the veteran's statements 
that he currently has a fungal infection, which he believes 
is due to his time in active military service.  Nevertheless, 
despite the veteran's statements, the question of whether a 
chronic disability is currently present is one which requires 
skill in diagnosis, and questions involving diagnostic skills 
must be made by medical experts.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In the present case, there is simply 
no evidence of record that the veteran currently suffers from 
a fungal infection of the feet and ears, and as such, his 
appeal fails to meet an essential element for establishing a 
well grounded claim.

The Board acknowledges the statement submitted from Dr. 
Hartley.  However, that statement does not provide evidence 
of a current diagnosis of the claimed condition.  
Furthermore, even assuming that the veteran has a current 
diagnosis of a fungal infection of the ears and feet, his 
claim would still fail as there is no competent medical 
evidence of a nexus, or link, between any current condition 
and an incident of the veteran's military service.  As to the 
link between a fungal infection during 1953-1974 and service, 
aside from the absence of medical evidence of a current 
diagnosis of a fungal disease, there is no indication that 
the Dr. Hartley evaluated or treated the veteran during 
service or until approximately 8 years after service.  Thus, 
the physician was relying on history provided by the veteran 
rather than his own contemporaneous observations.  That is, 
Dr. Hartley's statement that the veteran had a fungal 
infection that was due to in-service jungle rot is 
unaccompanied by any clinical findings or medical records, 
and again, it is apparent that it is based on the veteran's 
account of his own medical history.  As such, Dr. Hartley's 
statement is not transformed into competent medical evidence 
of either a current diagnosis, or a medical nexus between a 
current diagnosis and military service.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  The Board is, of course, 
cognizant of the fact that the veteran's service medical 
records were apparently destroyed through no fault of his own 
and an attempt to obtain or reconstruct those records was 
unsuccessful.  However, a report of a separation examination 
is on file and it included a normal clinical evaluation of 
the veteran's   skin at the time he was discharged from 
service.  Moreover, he did not indicate a fungal infection 
when he filed claims for VA compensation benefits received by 
the RO in the 1940s, beginning in December 1945.  In fact, 
his original claim for service connection for a fungal 
condition was not filed until decades after service.    

In short, the Board finds that the veteran has not presented 
evidence of a well grounded claim, and as such, the VA is 
under no further duty to assist the veteran in developing the 
facts pertinent to the claim, including obtaining an 
additional medical opinion.  See Epps, 126 F.3d at 1468 
("there is nothing in the text of [38 U.S.C.A.] § 5107 to 
suggest that the [VA] has a duty to assist a claimant until 
the claimant meets his or her burden of establishing a 'well 
grounded' claim.").  Furthermore, the Board is unaware of 
the existence of any relevant evidence, which, if obtained, 
would well ground the veteran's claim.  See McKnight v. 
Gober, 131 F.3d 1483, 1485 ( Fed. Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of any evidence necessary to present a well grounded 
claim for service connection for a fungal infection of the 
feet and the ears.  Id.; Robinette, 8 Vet. App. at 77-78.  In 
that regard, medical evidence is needed that establishes a 
current diagnosis of a fungal infection of the feet and ears, 
along with medical evidence of a nexus or link between the 
current disability and an incident of the veteran's active 
military service. 



ORDER

In the absence of evidence of a well grounded claim, service 
connection for a fungal infection of the feet and the ears is 
denied.  




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

